Kirkpatrick, C. J.
The fact respecting the conduct of the jury, ought to be made out by affidavit. He thought, after two trials, the defendant ought to be bound by the verdict ; and was against the rule.
Rossell, J.
Was of opinion that the defendant was *382entitled to a rule to show cause. He had no doubt of the power of the court to award new trials in cases of this kind.
Pennington, J.
Unquestionably courts of law [*] hold a control over verdicts. But this power is to be exercised under a legal discretion; and it has become a rule not to set aside a verdict on the ground of excessive damages in cases of torts of this kind, unless the damages found by the verdict are outrageously excessive. We have had this case before us some terms ago; and, on the whole, I am inclined to think, that the defendant is not entitled to the rule.
Rule refused.